On Appellant's Motion for Rehearing.
In our former opinion we held that that part of the court's charge which advised the jury that a breach of a statutory duty was negligence and informed the jury as to the provisions of the statutes as to speed and yielding the right of way was not subject to the objection interposed by appellant that it was a general charge.
After further consideration of the holdings of our courts, we have concluded that we were in error in so holding.
The holding of the Commission of Appeals in J. M. Radford Grocery Company v. Andrews, 15 S.W.2d 218, and that of the Fort Worth Court of Civil Appeals in Gause-Ware Funeral Home v. McGinley, 41 S.W.2d 433
(writ refused), clearly appear to be contrary to our previous holding.
The motion for rehearing is accordingly granted, and the judgment of the trial court reversed, and the cause remanded.
WALTHALL, J., not sitting.